Citation Nr: 0602749	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by;  California Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from October 1972 to February 
1975, with a prior period of active duty for training from 
April 10, 1972 to October 10, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA). In April 1998, the RO formally determined that 
the veteran was not competent to handle the disbursement of 
VA funds. At the time the case was previously before the 
Board, the veteran's wife was the appellant.  The appellant, 
during the course of the appeal has been changed to another 
family member.  The Board has listed this individual on the 
title page, although it appears that monetary benefits are 
being made to the veteran's spouse according to the 
administrative documents on file.  As no benefits are awarded 
as a result of the action taken herein, the current relative 
listed by the RO has been continued.

When first before the Board in September 2003, the case was 
remanded for further development. A September 2003 Remand and 
an April 2004 RO notification letter advised the custodian of 
the need to appoint a local representative since the current 
representative, California Department of Veterans Affairs 
(CDVA), had no offices in Virginia. To date, there has been 
no response. The Board notes that CDVA was offered an 
opportunity to assist or make argument in this appeal.  While 
no assistance has been recently provided, the organization 
remains listed as the veteran's representative on the title 
page.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran did not engage in combat with the enemy.

3. The veteran does not have PTSD related to a verified 
service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the veteran's claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. In addition, VA 
is required to inform the claimant to submit any pertinent 
evidence in the claimant's possession.

The record reflects that prior to the adjudication of the 
claim of entitlement to service connection for PTSD, the RO 
sent the veteran VCAA notification letters in September 2001 
and October 2001, with attachments including a PTSD 
questionnaire, that informed him of the evidence and 
information necessary to substantiate his claim; the 
information he should provide, to include specific details 
concerning his alleged service stressors, and information and 
authorization necessary for the RO to obtain medical records 
on his behalf; the assistance that VA would provide to obtain 
evidence on his behalf; and the evidence that the veteran 
should submit if he did not desire the RO to obtain the 
evidence on his behalf. The veteran was informed of the 
evidence that would be pertinent to his claim and to either 
submit such evidence or provide the RO with the information 
and authorization necessary for the RO to obtain such 
evidence. The veteran was also notified in the rating 
decision, statement of the case and supplements thereto, and 
in July 2002, April 2004 , and December 2005 notification 
letters, of the evidence and information necessary to 
substantiate his claim, and the reasons for the RO's denial 
of the claim. The Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board further notes that the veteran's service medical 
records and all service personnel records have been obtained, 
and the veteran was afforded VA examination to evaluate the 
claimed disability. The veteran returned the PTSD 
questionnaire. Neither the veteran nor his representative has 
identified any additional evidence or information that could 
be obtained to substantiate the claim. The Board is also 
unaware of any such available evidence or information. 
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations. 

Accordingly, the Board will address the merits of claim.

II.  Factual Background

Service personnel records reflect no combat service, and 
reveal a military occupational specialty (MOS) of heavy 
equipment mechanic in the 1st Engineering Battalion, 1st Mar. 
Div. Awards include National Defense Service Medal. Form DD 
214 reflects a primary specialty title of heavy equipment 
mechanic. Item 27, Remarks reflect a designation of 
'CombatEngr-CamLej, N.C. - 72.'

The service medical records reflect that on February 1972 
enlistment examination, the examiner noted there was no 
significant history. No psychiatric abnormalities were 
reported or noted. Subsequent February 1975 VA examination 
prior to discharge shows no psychiatric abnormalities or 
complaints, and the examiner noted that there was no 
significant history. A May 1975 treatment note indicated that 
the veteran's health record was closed due to release from 
active duty effective from February 3, 1975.

Post-service treatment records submitted in connection with 
prior claims reflect a September 1989 VA hospitalization 
discharge summary showing diagnosis of Axis I psychosis NOS, 
cocaine dependence, Axis II, mixed personality disorder; Axis 
III, questionable history of CVA and of hepatitis. The 
examiner reported that the veteran worked as a truck driver 
in the past, and lost his driver's license secondary to 
alcoholism and drug abuse. 

The instant claim was filed in May 2001, alleging that the 
veteran had PTTSD as a result of service in the Vietnam area 
of operations. Review of the medical evidence of record 
reveals VA hospitalization notes from March 1996 showing 
treatment for polysubstance abuse including alcohol and 
cocaine, and a long history positive for paranoid 
schizophrenia, in remission. In a March 1996 Addendum, the VA 
examiner reported the veteran's accounts of auditory and 
visual hallucinations with hospitalization during his period 
of service in the marine corps while stationed in Okinawa in 
about 1971. Diagnosis included alcohol, cocaine dependence by 
the veteran's statement; history of paranoid schizophrenia, 
and psychosis, in clinical remission at the time of 
interview. 

November 1997 VA psychiatric examination reflects complaints 
of auditory hallucinations, depression, nightmares, memory 
loss, and ethanol abuse occurring post-service.  The veteran 
gave a history of service in the Marine Corps, and of being 
based in Okinawa, Japan. He denied a history of combat 
service. He was noted by the examiner to be a very poor 
historian. He related that he started drinking heavily after 
the death of his wife sixteen years prior. The examiner 
reported that the veteran has had multiple hospitalizations, 
about 2-3 per year, for alcoholism and substance abuse, 
paranoid schizophrenia, and progressive severe organic 
amnestic syndrome where he wanders about and remembers 
practically nothing, and is often taken home by the police. 
Diagnosis was Axis I, alcohol abuse in early remission, 
paranoid schizophrenia, organic amnestic syndrome; Axis II, 
personality disorder, NOS; Axis III, gastrointestinal 
disorders, hepatitis; Axis IV severe stressors; Axis V, 
recurrent psychotic symptoms, severe amnestic syndrome, and 
substance abuse render inability to have any social 
interactions or participate in any meaningful social or 
occupational activities.

A November 1997 general medical examination reports a medical 
history of 1970 shrapnel wounds to the right side of face, 
left ankle fracture in boot camp, and a motor vehicle 
accident in 1993-1994 with loss of consciousness. The veteran 
also had multiple medical conditions unrelated to his 
psychiatric disorder.

February 2000 private hospitalization discharge summary shows 
treatment for a psychotic disorder, rule out schizophrenia 
paranoid type. He reported a history of paranoid 
schizophrenia and stated that he was 14 or 15 years old when 
he was first hospitalized. He also reported having PTSD, and 
treatment in a PTSD program at UCLA and attending PTSD groups 
in Los Angeles. Discharge diagnosis included Axis I, chronic 
schizophrenia, paranoid type; history of polysubstance abuse, 
in remission; history of PTSD; Axis II none; Axis III, 
history of asthma, hypertension, angina, post MI severe; Axis 
IV severe, chronic mental illness, noncompliance with 
medications; Axis V 40/55.

In June 2000 VA psychiatric hospitalization records, the 
veteran asserted a history of severe PTSD with flashbacks to 
Vietnam, paranoid feelings, memories, nightmares, 
hallucinations, anxiety, depression, easy startle response, 
hypervigilance, and social isolation. He reported a medical 
history of being in the marines, but seeing no combat, a 
history of multiple substance abuse including cocaine, speed, 
heroin, marijuana, and alcohol. He also stated that while he 
was in Vietnam, he used intravenous drugs. 

In an October 2001 Stressor statement, the veteran alleged 
that during boot camp, guerilla warfare, three marines were 
shot, two died and one was injured. One marine was shot in 
the face, and land war was declared in a combat situation. He 
also asserted that PFC Jones was killed in action in 1972, in 
Battalion 1341, CCP Boot camp; Sergeant Lance was killed in 
action in the 1st Engineering Battalion.
In his stressor statement he indicated that he was digging 
foxholes for cover when Sgt. Lance was operating a 
caterpillar on the hillside in the occupying and fire zone. 
Sgt. Lance was hit and the caterpillar blown up about 25 
yards from where the veteran was, and that he was struck with 
debris which was falling everywhere along with body parts. He 
also related a helicopter crash on exercise assignment in 
which the helicopter lost pressure and crashed, and that 
Cooley Slim, and Stewart were casualties, and only Robert 
Brown survived. 

An April 2002 rating decision denied service connection for 
PTSD on the basis that the available evidence did not show a 
confirmed diagnosis of PTSD which would permit a finding of 
service connection, and the evidence of record was inadequate 
to establish that the claimed stressful experiences occurred.

In a May 2002 notice of disagreement, the veteran's spouse 
asserted that post-service medical records from Los Angeles, 
VA hospitalizations, and St. Albans Hospital in Radford, 
Virginia, had not been considered.

Additional records reflect February 2000 records of private 
hospitalization at St. Albans. The veteran reported recent 
relocation from California. His wife related his history of 
paranoid schizophrenia, and that he had a diagnosis of PTSD 
pertinent to being a Vietnam Veteran. The admitting examiner 
noted that given his young age, the veteran probably does not 
qualify for having seen any combat in Vietnam, but may be 
eligible for transfer to the VA hospital. Diagnosis was 
schizophrenia, paranoid type, with acute exacerbation; 
questionable history of PTSD (Vietnam Veteran Era?); and 
polysubstance abuse, cocaine and alcohol monitoring. On 
subsequent examination by an internist, the veteran reported 
shrapnel injury in service and emotional problems. He related 
a past medical history of being hit in the head with shrapnel 
in combat in Vietnam, and being hospitalized in California 
fifteen years ago. The examiner noted an impression which 
included multiple drug abuse, and documented various other 
unrelated medical conditions.

The RO also obtained VAMC records of hospitalization and 
treatment from 1996 to 1998 reflecting diagnoses of cocaine 
dependence, history of paranoid schizophrenia, psychosis in 
clinical remission, and homelessness. 

In a June 2002 statement, the veteran requested removal of 
his wife as his fiduciary, asserting that he was then 
mentally competent to manage his own affairs. Although the 
veteran's spouse has been pursuing the claim, the record 
reflects a notation in September 2003 of the existence of a 
legal custodian.

In its September 2003 remand, the Board observed that 
according to the veteran's Form DD-214, there was a prior six 
month period of active service, and requested verification of 
this period of active service. The Board also noted that 
additional attempts should be made to obtain UCLA psychiatric 
treatment group counseling notes, and that the veteran's 
fiduciary (his wife) be informed of the need to appoint 
another local representative since the veteran's relocation 
to Virginia rendered his appointed representative in 
California unavailable.

The RO requested verification of the veteran's periods of 
service, and in a November 2004 response, the National 
Personnel Records Center (NPRC) indicated that the matter had 
been researched, and there was no prior foreign service shown 
in the veteran's personnel file in 1971 or 1972. NPRC 
submitted additional personnel records which revealed that 
the veteran enlisted in the Marine Corps in April 1972 and 
was enrolled in Marine Corps Engineer School from which he 
was separated in September 1972 for disciplinary reasons. A 
VA Form DD 214 reflects six months of active duty training 
from April 10, 1972 to October 10, 1972, with reenlistment in 
October 1972 for a tour of two years.

Pursuant to the Board's September 2003 Remand, the RO made 
April 2004 request that authorization and release forms sent 
to the veteran's custodian be completed pertinent to 
obtaining counseling records for psychiatric counseling group 
sessions reportedly attended in Los Angeles. The veteran 
underwent VA psychiatric examination in May 2004. The 
examiner noted review of the veteran's entire C-File, 
including all available medical and administrative records, 
DD 214, remote medical records from Loma Linda and West Los 
Angeles VA medical centers, and electronic records from Salem 
VA medical center. The veteran was also interviewed by the 
examiner for two hours. 

The veteran reported treatment for alcohol and drug related 
problems off and on during the 1970's, 1980's, mostly at UCLA 
VA medical center, and the examiner confirmed that from his 
records, he had received various hospitalizations and 
treatment at the above-referenced VA medical centers in 
California in the 1980s and 1990s. During admission in March 
1996 for alcohol and drug dependence with major depression 
and psychosis, the veteran reportedly denied having been in 
combat. He was also treated in 1996 at West LA VAMC for 
alcohol, cocaine, and amnestic disorder with possible 
symptoms of a conversion disorder. He was treated in 1997 for 
schizophrenia, possible organic brain syndrome, alcohol, 
cocaine, amnesia, and a mixed personality disorder. 

The examiner related that the veteran was committed to St 
Alban's Hospital in February 2000 after threatening his wife. 
At that time, he was facing legal charges and claimed during 
that admission that he served in combat in Vietnam and had 
been treated for PTSD in California. At the current VA 
examination, the examiner reported that the veteran retracted 
those statements and apologized for them. The VA examiner 
noted that on transfer to Salem VA medical center from St. 
Alban's in February 2000, the veteran was diagnosed with 
chronic paranoid schizophrenia, history of polysubstance 
abuse in remission, and chronic PTSD, based on his 
uncorroborated reports of past diagnosis and treatment for 
PTSD. Subsequently, the veteran was hospitalized at Salem 
VAMC in February 2000, and diagnosed with paranoid 
schizophrenia, history of PTSD, history of polysubstance 
dependence, and antisocial personality disorder. The examiner 
noted that as best can be determined from all of the 
available records, the diagnosis of PTSD was based solely on 
the veteran's claims on admission to St. Alban's and 
subsequent transfer to the Salem VAMC. The examiner noted 
that the veteran had made prior statements to the effect that 
his use of alcohol and drugs was related to the death of his 
first wife, reportedly in 1982. However, at the current 
examination, he clarified that he had been divorced from his 
wife at the time of her death, and did not know much about it 
except that she died from breast cancer. The examiner 
reported that the veteran also admitted that he never went to 
Vietnam. The examiner observed that the record appears to be 
riddled with false and contradictory statements. 

The veteran related having PTSD because of an incident that 
occurred somewhere in 1973, 1974, or 1975. He could not be 
more specific other than to state it was 1973. He related 
that he was walking next to a tracked vehicle when the 
vehicle hit a landmine and killed the driver. He related 
guilt from the incident, and referred to the victim by 
various names during the interview. He stated that anywhere 
from 6 - 12 people were wounded by shrapnel, and identified 
that he had shrapnel in his shoulder, left knee, and right 
leg. He reported flashbacks which he described as 
intermittent, intrusive memories, and the examiner noted they 
did not meet the criteria for a dissociative experience. He 
expressed guilt that he had not been killed instead of the 
man driving, whom he stated was a close friend. At one time 
he called the victim Ali, and at another time Garcia. He felt 
his drinking and alcohol use was the result of this incident, 
but the examiner noted that prior medical records in the 
claims file indicated previous admissions of drinking by the 
age of six years. The veteran did not endorse avoidance 
behavior, and the examiner noted that the veteran could 
provide very few details as to what occurred or the symptoms 
he was having. He did not endorse hypervigilance and 
difficulty concentrating, or exaggerated startle response, 
and could provide no clear information of the frequency of 
his symptoms. It was also noted that during recent visits 
with his psychiatrist, he reported eating and sleeping well, 
and denied suicidal or homicidal ideations. He had chronic 
problems with concentration, but denied panic, and did not 
endorse command or visual hallucinations. 

The examiner reported that the veteran's social history is at 
variance with other reports in his written record. He 
endorsed several marriages. Although he had previously 
attributed his drug abuse to his first wife's death, he 
related during the examination that they had been divorced, 
he had heard of her death, and was not close with her at her 
death. He endorsed several children with three other women 
during his first marriage. He has been periodically homeless. 
He initially denied legal infractions, but on review of 
available records, subsequently admitted being in prison in 
the marines for violation of a restraining order. 

The examiner noted that the veteran's military history 
revealed boot camp in 1972, and a visit on a ship to Okinawa 
in 1973 or 1974. The veteran endorsed difficulty remembering 
dates and stated he might have provided the wrong years to 
people. The examiner observed that it was difficult to 
clearly describe the veteran's stressor because the veteran 
first reported that someone called Ali or Garcia was killed 
in the land mine explosion, and had on other occasions, 
reported two people being killed in the incident. The veteran 
later stated that some of the people had killed themselves, 
or died due to drug-related problems. The examiner also 
observed that no foreign service was noted on the veteran's 
DD 214. 

Mental status examination revealed the veteran as neatly 
dressed, in clean, casual clothing. He was cooperative but 
evasive at times. Eye contact, grooming and hygiene were 
good. Speech was goal directed. There was no evidence of a 
thought disorder. He denied current auditory, visual, 
command, or tactile hallucinations, loss of thought control, 
paranoid ideations, grandiosity, and suicidal or homicidal 
ideations. He was alert and oriented in three spheres, with 
attention and concentration appropriate for the interview. 
Recent memory was good, remote memory inconsistent. Insight 
and judgment were fair, and impulse control was intact. 
Diagnosis included Axis I alcohol dependence and 
polysubstance abuse, in remission, by history; psychotic 
disorder, NOS, in remission; rule out drug induced psychosis. 
Axis II antisocial personality disorder; Axis III 
hypertension, tobacco use disorder, history of gunshot wounds 
times two, hypothyroidism, and erectile dysfunction; Axis IV 
moderate, legal, financial, marital; Axis V 55. 

The examiner concluded that the evaluation was difficult 
since it was difficult to reconcile the veteran's various 
claims with the available documentation. The veteran had told 
different stories to different people, and had retracted his 
reports of combat in Vietnam at this interview. He blamed his 
inconsistencies on an inability to read the letters from VA 
(but later admitted that he read well), and also blamed his 
drug use, mistakes or confusion for the inconsistencies. He 
endorsed injury in a training incident in a land mine 
explosion, and denied previously asserted stressors of a 
military helicopter crash. The examiner opined that there was 
no documentation or clinical data on which to base a 
diagnosis of PTSD, except for the veteran's unreliable 
reports. There was no indication of any mental disorder 
related to military service, and the veteran's history was 
consistent with alcoholism and conduct disordered behavior 
prior to enlistment. The examiner concluded that the 
veteran's claims regarding combat related PTSD began in 2000 
when he was facing possible legal charges for domestic 
violence, and the symptoms he endorsed do not meet DSM-IV 
criteria for PTSD. 

In November 2004 response to the RO's requests for 
verification of prior combat service, NPRC responded that the 
allegation had been investigated and there were no index 
listings for Okinawa 1971-1972 treatment records; no foreign 
service was shown in the veteran's personnel file; and the 
veteran was not in service in 1971. 

In various statements, the veteran and his spouse maintain 
that service connection for PTSD is warranted.

III.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304. See Doran v. Brown, 6 
Vet. App. 283, 289 (1994). Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996). The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV). The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis. Thus where there were "undisputed, unequivocal" 
diagnoses of PTSD of record, and the Board did not make a 
finding that the reports were incomplete, the adequacy of the 
stressor had to be presumed as a matter of law.

IV. Analysis

In the present case, the veteran had total active service 
from April 1972 October 1972, and October 1972 to February 
1975. He was assigned to the 1st Engineering Battalion, 1st 
Marine Division. His awards include the National Defense 
Service Medal. He received no award or decoration indicative 
of engaging in combat with the enemy. 

The record contains a diagnosis of PTSD recorded from the 
veteran's reported history when he was hospitalized in 
February 2000 and thereafter. However, the VA physicians 
treating the veteran at that time did not specify which 
alleged stressor event or events caused the veteran's PTSD. 
This diagnosis is not in accordance with the requirements of 
DSM- IV, and is not binding upon the Board. See Hayes v. 
Brown, 5 Vet. App. 60 (1993); see also LeShore v. Brown, 8 
Vet. App. 406 (1995) (bare transcription of lay history is 
not transformed into competent medical evidence).

Further, the May 2004 VA examiner opined that as best can be 
determined from all of the available records, the February 
2000 diagnosis of PTSD was based solely on the veteran's 
claims on admission to St. Alban's and subsequent transfer to 
the Salem VAMC. The examiner related numerous specific 
instances in which the veteran either retracted prior 
statements pertinent to his claims, or blamed prior 
inaccuracies in his accounts to the effect of drugs, alcohol, 
or memory loss. The examiner reported that the veteran 
admitted in the May 2004 VA examination that he never went to 
Vietnam as previously alleged. Thus although there is mention 
in the record that the veteran has PTSD, no examiner has 
linked the veteran's PTSD to an alleged stressor in service. 
Significantly, after detailed and thorough review of the 
entire C-File, including all personnel and service medical 
records, the VA examiner concluded that the entire 
psychiatric record, including the veteran's reported 
stressful experiences, were filled with inconsistencies and 
contradictions, and did not identify a reliable stressor or 
stressors upon which a diagnosis of PTSD could be based. 
Moreover, the diagnosis of PTSD reflected by the evidence 
appears to be based entirely upon a history of PTSD and on 
details provided by the veteran, with no corroboration in the 
evidentiary record. The Board is not obliged to accept such 
evidence at face value. See Wood v. Derwinski, 1 Vet. App. 
190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992); 
Swann v. Brown, 5 Vet. App. 229 (1993).

The Board recognizes the statements of the veteran and his 
spouse, and recognizes the sincerity of their belief in the 
merits of his claim; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations. See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992).

Due to the lack of a DSM-IV conforming diagnosis of PTSD, the 
Board will not reach the question as to whether there is 
credible supporting evidence that claimed in-service 
stressors occurred that are relatable to PTSD. The Board 
concludes that the clear preponderance of the medical 
evidence establishes that the veteran does not currently have 
PTSD. Accordingly, service connection is not warranted for 
this disability.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


